DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. US 2011/0179809 A1 [Zhang].
Regarding claim 1, Zhang teaches A superconducting magnet arrangement [abstract] comprising: an outer vacuum container (OVC) housing [72, fig. 1]; magnet coils [paragraph 25]; a cryogen vessel [72] thermally linked to the magnet coils [paragraph 26 teaches that the vacuum vessel 72 and the thermal shield 76 together contribute to maintain the low temperature environment for the superconducting magnet 78 and are referred to as a "cryostat 75" herein after. In other embodiments, the cryostat 75 for the superconducting magnet 78 may have different configurations and is not limited to the embodiment shown]; a cold head sock [84/ 86] accommodating a cold head [86], and a thermal contact provided between the cold head and the magnet coils [paragraph 27]; tubes [96/ 106, paragraph 28] linking an interior of the cryogen vessel with an interior of the cold head sock [paragraph 28; figs. 2/ 5-8] such that a thermosiphon circuit is defined by the cryogen vessel [paragraph 28; figs. 2/ 5-8], the tubes [paragraph 28; figs. 2/ 5-8], and the cold head sock [paragraphs 27/ 28/ 32]; and an auxiliary vent tube providing a fluid path from the cryogen vessel to an exterior of the OVC housing [paragraph 27 teaches that the input portion is also an output portion of the cooling path 88 operated by the valve to release gas when the gas pressure, in the cooling path 88 is too high. Detailed arrangements of the cooling path 88 according to difference embodiments are illustrated in FIGS. 2 and 5-8].
Regarding claim 2, Zhang teaches The arrangement of claim 1, wherein the auxiliary vent tube is sealed when not in use [inherent property].
Regarding claim 3, Zhang teaches The arrangement of claim 2, wherein a burst disc or relief valve [92, paragraph 27 teaches a valve 92 in an open status to introduce the gas into the cooling path 88, or in a closed status to stop introducing the gas into the cooling path 88. In one embodiment, the input portion is also an output portion of the cooling path 88 operated by the valve to release gas when the gas pressure, in the cooling path 88 is too high] is fitted on an upper, warm end of the auxiliary vent tube to seal the auxiliary vent tube when not in use [see 92, FIGS. 2 and 5-8].
Regarding claim 4, Zhang teaches An arrangement according to claim 1, further comprising: a connecting port [90] providing a fluid path from the cryogen vessel to exterior of the OVC housing, wherein the connecting port is sealed when not in use [paragraph 27 teaches that the input portion 90 is also defined in an upper portion of the outer surface of the cryostat 75 and is operated by a valve 92 in an open status to introduce the gas into the cooling path 88, or in a closed status to stop introducing the gas into the cooling path 88. In one embodiment, the input portion is also an output portion of the cooling path 88 operated by the valve to release gas when the gas pressure, in the cooling path 88 is too high. Detailed arrangements of the cooling path 88 according to difference embodiments are illustrated in FIGS. 2 and 5-8].
Regarding claims 5/ 7, Zhang teaches An arrangement for pre-cooling a superconducting magnet comprising: the arrangement according to claim 4; and an arrangement for circulating a cooling fluid through the cryogen vessel [paragraphs 34/ 45; FIGS. 2 and 5-8].
Regarding claims 6/ 8, Zhang teaches An arrangement for de-icing a thermosiphon circuit of an arrangement according to claim 4, comprising: an arrangement for circulating fluid through the cryogen vessel [paragraphs 34/ 45; FIGS. 2 and 5-8], at a temperature in excess of an evaporation point of a material forming ice within the thermosiphon circuit [inherent property; paragraphs 34/ 41/ 44].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837